      Case 4:14-cv-04480-YGR Document 284 Filed 03/19/19 Page 1 of 3


 1   JOSEPH H. HUNT
       Assistant Attorney General
 2   DAVID L. ANDERSON
       United States Attorney
 3   ANTHONY J. COPPOLINO
       Deputy Branch Director
 4   JULIA A. HEIMAN (Bar No. 241415)
       Senior Counsel
 5   CHRISTOPHER HEALY
       Trial Attorney
 6   United States Department of Justice
     Civil Division, Federal Programs Branch
 7     P.O. Box 883
       Washington, D.C. 20044
 8     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
 9     Email: Julia.Heiman@usdoj.gov
     Attorneys for Defendants
10
     MAYER BROWN LLP
11   LEE H. RUBIN (SBN 141331)
       lrubin@mayerbrown.com
12   SAMANTHA BOOTH (SBN 298852)
       sbooth@mayerbrown.com
13     Two Palo Alto Square, Suite 300
       3000 El Camino Real
14     Palo Alto, CA 94306-2112
       Telephone: (650) 331-2000
15     Facsimile: (650) 331-2060
     Attorneys for Plaintiff Twitter, Inc.
16
                               UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
18                                  OAKLAND DIVISION

19    TWITTER, INC.,                                   Case No. 14-cv-4480-YGR

20                  Plaintiff,                         JOINT STIPULATION FOR
      v.                                               EXTENSION OF TIME TO FILE
21                                                     STIPULATION REGARDING FURTHER
                                                       PROCEEDINGS FOLLOWING
      WILLIAM P. BARR, Acting Attorney General         DEFENDANTS’ ASSERTION OF STATE
22
      of the United States, et al.                     SECRETS
23
                    Defendants.
24                                                     Hon. Yvonne Gonzalez Rogers

25

26

27

28


                                          Joint Stipulation for Extension of Time – Case No. 14-cv-4480-YGR
      Case 4:14-cv-04480-YGR Document 284 Filed 03/19/19 Page 2 of 3


 1           Pursuant to Local Rules 6-1 and 6-2, Plaintiff Twitter, Inc. and Defendants William P.
 2   Barr, the United States Department of Justice, Christopher Wray, and the Federal Bureau of
 3   Investigation (collectively, “Defendants”), by and through their respective counsel of record,
 4   submit the following joint stipulation.
 5           WHEREAS:
 6           1.      On February 14, 2019, the Court granted the parties’ prior joint stipulation and
 7   ordered (1) the Government, by March 15, 2019, to inform the Court and Twitter whether it
 8   intends to assert the state secrets privilege in this matter, and (2) the parties, by March 19, 2019,
 9   to submit “a proposed schedule for further proceedings based on the Government’s decision
10   regarding an assertion of the state secrets privilege (including a proposed briefing schedule if the
11   Government does decide to invoke the state secrets privilege).” Dkt. No. 272.
12           2.      On or about March 15, 2019, Defendants filed a Request that the Court Discharge
13   the Order to Show Cause and Deny Plaintiff’s Request for Access to the Classified Steinbach
14   Declaration, or in the Alternative, a Motion to Dismiss in Light of the Attorney General’s
15   Assertion of the State Secrets Privilege (the “State Secrets Motion”). See Dkt. No. 281 (Motion);
16   see also Dkt. No. 282 (Notice of Lodging of Classified Declaration of Michael C. McGarrity).
17           3.      On March 18 and 19, 2019, the parties met and conferred regarding further
18   proceedings in this matter in light of Defendants’ State Secrets Motion.
19           4.      In light of the numerous issues raised—both in the State Secrets Motion and in the
20   course of the parties’ meet-and-confer—Twitter requires two additional days to consider how it
21   would like to proceed.
22           5.      Accordingly, the parties have jointly agreed to stipulate to a two-day extension of
23   time to file their joint stipulation regarding further proceedings in light of the Government’s
24   assertion of state secrets.
25           6.      A proposed order on the parties’ joint stipulation is attached hereto.
26

27

28
                                                        2

                                               Joint Stipulation for Extension of Time – Case No. 14-cv-4480-YGR
      Case 4:14-cv-04480-YGR Document 284 Filed 03/19/19 Page 3 of 3


 1   Agreed to and submitted by:
 2    Dated: March 19, 2019                        MAYER BROWN LLP
 3                                                 /s/ Lee H. Rubin
                                                   MAYER BROWN LLP
 4                                                 LEE H. RUBIN (SBN 141331)
                                                   lrubin@mayerbrown.com
 5                                                 SAMANTHA BOOTH (SBN 298852)
                                                   sbooth@mayerbrown.com
 6                                                 Two Palo Alto Square, Suite 300
                                                   3000 El Camino Real
 7                                                 Palo Alto, CA 94306-2112
                                                   Telephone:     (650) 331-2000
 8                                                 Facsimile:     (650) 331-2060
 9                                                 ATTORNEYS FOR PLAINTIFF
                                                   TWITTER, INC.
10

11            Pursuant to General Order No. 45, I, Lee H. Rubin, attest that I obtained concurrence in
     the filing of this document from the following signatories.
12

13   Dated: March 19, 2019                        JOSEPH H. HUNT
                                                   Assistant Attorney General
14                                                DAVID L. ANDERSON
                                                   United States Attorney
15                                                ANTHONY J. COPPOLINO
                                                   Deputy Branch Director
16                                                JULIA A. HEIMAN (Bar No. 241415)
                                                   Senior Counsel
17                                                CHRISTOPHER HEALY
                                                   Trial Attorney
18

19                                                   /s/ Julia A. Heiman_______
                                                  JULIA A. HEIMAN, Bar No. 241415
20                                                U.S. Department of Justice
                                                  Civil Division, Federal Programs Branch
21
                                                  P.O. Box 883
22                                                Washington, D.C. 20044
                                                  Julia.Heiman@usdoj.gov
23
                                                  Attorneys for Defendants
24

25

26

27

28
                                                      3

                                             Joint Stipulation for Extension of Time – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 284-1 Filed 03/19/19 Page 1 of 2


 1   JOSEPH H. HUNT
       Assistant Attorney General
 2   DAVID L. ANDERSON
       United States Attorney
 3   ANTHONY J. COPPOLINO
       Deputy Branch Director
 4   JULIA A. HEIMAN (Bar No. 241415)
       Senior Counsel
 5   CHRISTOPHER HEALY
       Trial Attorney
 6   United States Department of Justice
     Civil Division, Federal Programs Branch
 7     P.O. Box 883
       Washington, D.C. 20044
 8     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
 9     Email: Julia.Heiman@usdoj.gov
     Attorneys for Defendants
10
     MAYER BROWN LLP
11   LEE H. RUBIN (SBN 141331)
       lrubin@mayerbrown.com
12   SAMANTHA BOOTH (SBN 298852)
       sbooth@mayerbrown.com
13     Two Palo Alto Square, Suite 300
       3000 El Camino Real
14     Palo Alto, CA 94306-2112
       Telephone: (650) 331-2000
15     Facsimile: (650) 331-2060
     Attorneys for Plaintiff Twitter, Inc.
16
                               UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
18                                  OAKLAND DIVISION

19    TWITTER, INC.,                                       Case No. 14-cv-4480-YGR

20                  Plaintiff,                             [PROPOSED] ORDER GRANTING
      v.                                                   JOINT STIPULATION FOR
21                                                         EXTENSION OF TIME TO FILE
                                                           STIPULATION REGARDING FURTHER
      WILLIAM P. BARR, Acting Attorney General             PROCEEDINGS FOLLOWING
22
      of the United States, et al.                         DEFENDANTS’ ASSERTION OF STATE
23                                                         SECRETS
                    Defendants.
24
                                                           Hon. Yvonne Gonzalez Rogers
25

26

27

28


                          [Proposed] Order on Joint Stipulation for Extension of Time – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 284-1 Filed 03/19/19 Page 2 of 2


 1          Pursuant to the stipulation of the parties, the Court hereby GRANTS the joint stipulation
 2   for an extension of time for the parties to submit a proposed schedule for further proceedings
 3   based on the Government’s decision to assert the state secrets privilege. The Court hereby
 4   extends the deadline for the parties to file such joint stipulation to March 21, 2019.
 5          IT IS SO ORDERED.
 6

 7    Dated:
                                                      The Hon. Yvonne Gonzalez Rogers
 8                                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2

                            [Proposed] Order on Joint Stipulation for Extension of Time – Case No. 14-cv-4480-YGR
